DETAILED ACTION
This office action is in response to  amendments  filed on 04/11/2022.
Claims 1, 3-17, 19, 21-33 are pending of which claims 1, 16, 28 and 30 are independent claims  and claims 2, 18, and 20 are canceled.
Information disclosure
IDS filed on 02/10/2020 is considered.
Allowable Subject Matter
Claims 1, 3-17, 19, 21-33 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, where a first pre-emption indication field and a second pre-emption indication field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states.

Claims 1, 3-15 and 33  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, where a first pre-emption indication field and a second pre-emption indication field of the pre-emption indication fields correspond to a first set of TCI states and a second set of TCI states of the sets of TCI states, respectively” as specified in claim 1.  

Claims 16-17, 19, 21-27 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “…wherein a first pre-emption indication field and a second pre-emption indication field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states” as specified in claim 16.  


Claims 28-29 and 31 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 28,    “…wherein the first pre-emption indication field is different from the second pre- emption indication field and the first set of TCI states is different from the second set of TCI states; receiving, based at least in part on receiving the configuration, downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the first pre-emption indication field or the second pre-emption indication field” as specified in claim 28.  

Claims 30 and 32 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:


In Claim 30,    “…wherein the configuration indicates an association between the pre-emption indication fields and at least one of a set of demodulation reference signal (DMRS) ports or a set of layers, wherein a DMRS, included in the set of DMRS ports, or a layer, included in the set of layers, is associated with the scheduled communication” ” as specified in claim 30.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Huang (US Pub. No. 20190246395) discloses a UE is configured up to N candidate TCIs. However the disclosure of  Huang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, where a first pre-emption indication field and a second pre-emption indication field of the pre-emption indication fields correspond to a first set of TCI states and a second set of TCI states of the sets of TCI states as specified in claims 1, 16, 28 and 30 in combination with other limitations recited as specified in claims 1, 16, 28 and 30.

Huang (US Pub.  20190222284) discloses a UE may be configured may be configured with TCI-RS. However, the disclosure of Huang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with wherein a first pre-emption indication field and a second pre-emption indication field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states as claimed in claims 1, 16, 28 and 30 in combination with other limitations recited as specified in claims 1, 16, 28 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476